Name: Commission Regulation (EC) No 501/2003 of 19 March 2003 providing for a further allocation of import rights under Regulation (EC) No 1126/2002 for young male bovine animals for fattening
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  EU finance;  trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32003R0501Commission Regulation (EC) No 501/2003 of 19 March 2003 providing for a further allocation of import rights under Regulation (EC) No 1126/2002 for young male bovine animals for fattening Official Journal L 074 , 20/03/2003 P. 0021 - 0021Commission Regulation (EC) No 501/2003of 19 March 2003providing for a further allocation of import rights under Regulation (EC) No 1126/2002 for young male bovine animals for fatteningTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1126/2002 of 27 June 2002 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening (1 July 2002 to 30 June 2003)(1), and in particular Article 9(3) thereof,Whereas:Article 1 of Regulation (EC) No 1126/2002 provides for the opening for the period 1 July 2002 to 30 June 2003 of a tariff quota of 169000 young male bovine animals of a weight not exceeding 300 kilograms and intended for fattening. Article 9 of that Regulation provides for a further allocation of quantities not covered by import licence applications by 21 February 2003,HAS ADOPTED THIS REGULATION:Article 1The quantities referred to in Article 9(1) of Regulation (EC) No 1126/2002 shall be 4789 head.Article 2This Regulation shall enter into force on 20 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 169, 28.6.2002, p. 10.